DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on January 27, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the second threshold" in line five of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2015/0142819 to Florendo.





	Florendo teaches a computer-implemented method for storing a large object (LOB) in a database, comprising: 
	identifying the LOB to be stored in an on-disk store of the database (Florendo: ¶0030 - database data stored, where each unique value in the dictionary, i.e. LOB, is identified and stored in memory);
 	determining a size of the LOB (Florendo: ¶0045 – fragmentation of large strings that surpass a threshold size across pages. See discussion of use of pages in database data storage at ¶0029 and ¶0032, as well as above citation directed to LOB.); 
	creating an index vector for the on-disk store to include an identifier corresponding to the LOB (Florendo: ¶0034 – creating index vector for access to pages for querying the database. Index vector represents values in the database. See above citations directed to pages.); and 
	creating a dictionary for the on-disk store to include a copy of the identifier and corresponding LOB data (Florendo: ¶¶0029-0030 – copies of data created during system operation and database data is stored, where each unique value in the dictionary, i.e. LOB, is identified and stored in memory. See also ¶0032 discussion of access of dictionary data pages as cited above.), 
	wherein: 
	the LOB data corresponds to the LOB or a location of the LOB inside the on-disk store based on the size of the LOB (Florendo: ¶0045 – fragmentation of large strings that surpass a threshold size across pages. See discussion of use of pages in database data storage at ¶0029 and ¶0032, as well as above citation directed to LOB. , and 
	the index vector and the dictionary are utilized to retrieve the LOB from the on-disk store.  (Florendo: ¶0034 – creating index vector for access to pages for querying the database. Index vector represents values in the database. See also ¶0032 discussion of access of dictionary data pages as cited above.)

With regard to dependent claim 2, which depends upon independent claim 1,
	Florendo teaches the computer-implemented method of claim 1, the creating of the index vector comprising: 
	encoding the identifier on a page of the index vector. (Florendo: ¶0032, which reads in part, “large string values can be stored on their own pages and have logical pointers encoded into normal string values in a directory structure and dictionary data pages.” See also ¶0030 – prefix encoding for valueIDs, as well as above citations directed to index vector.)







	Florendo teaches the computer-implemented method of claim 1, the creating of the index vector comprising: 
	generating the identifier corresponding to the LOB.  (Florendo: ¶0030 - database data stored, where each unique value in the dictionary, i.e. LOB, is identified and stored in memory with valueID, i.e. “identifier”, generated.)

With regard to dependent claim 5, which depends upon independent claim 1,
	The computer-implemented method of claim 1, the creating of the dictionary comprising: 
	encoding LOB data on one page of the dictionary. (Florendo: ¶0032 reads in part, “large string values can be stored on their own pages and have logical pointers encoded into normal string values in a directory structure and dictionary data pages.” Examiner notes that the term one page is being afforded such broadest reasonable interpretation to denote one or more page.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Florendo teaches the computer-implemented method of claim 1, the creating of the dictionary further comprising:  Atty. Dkt. No. 1933.5510005- 16 – 
	creating a data structure comprising the copy of the identifier and a location in the on-disk store. (Florendo ¶0132 reads in part, “The rest of the large string value that is materialized can be provided by a prefix, if any, and the first portion of the large string value from the value block. Thus, the string portions for the large string value are copied into the single contiguous memory location, starting from a shared prefix portion (if any), continuing with the "on-page" portion in the value block, and then continuing with the remainder portion in each of the large string page(s).” While ¶0134 goes on to explain that “…for the paged dictionary, a value ID directory may be constructed in memory before any of the dictionary blocks is loaded. When a request for a large string value is received (containing a value ID), the appropriate dictionary block is identified and loaded into memory (if not already loaded), and the appropriate value block is found in the dictionary block. Then, the large string value can be dynamically materialized into a single contiguous memory location using the large string value's prefix…” See also above citations directed to on-disk store.)

With regard to dependent claim 7, which depends upon dependent claim 6,
	Florendo teaches the computer-implemented method of claim 6, wherein the location comprises a page number and a page offset. (Florendo: Fig. 3a shows LP1 page number associated with page header, which is the page offset according to ¶0072, which reads in relevant part, “…The page header of the large string dictionary blocks 320, 330 may contain information on the next block (e.g. number of characters of the string until the start of the string in the next block).”), the figure also shows LP2 associated with another page header, i.e. “offset”. Examiner notes that the number of characters in a string in one page before the next page begins is an “offset”, under the broadest reasonable interpretation being afforded to the term offset to denote some kind of distance relative to a point.)


	Florendo teaches the computer-implemented method of claim 1, the creating of the dictionary comprising: 
	when the size of the LOB is at or below a first threshold, creating the index vector to include the identifier and the LOB; and 
	when the size of the LOB exceeds the first threshold, creating the dictionary to include the identifier and LOB data corresponding to the location of the LOB inside the on-disk store. (Florendo: ¶0109 – If a value is above a threshold size, its entry, in addition to being identified and stored, is also pointing to dictionary blocks, which are referenced through dictionary “creation”. See also ¶0034 – index vector represents values, as well as ¶¶0044-0045 pointers that identify values and values stored regardless of threshold, i.e. identifier and LOB, where when a threshold is exceeded, there is a map of dictionary information pertaining to the location of data in memory is discussed further at ¶0119.)

With regard to dependent claim 13, which depends upon independent claim 1,
	Florendo teaches the computer-implemented method of claim 1, the creating the dictionary further comprising: 
	creating a data structure comprising the copy of the identifier and a location of the LOB in a container storing the LOB (Florendo ¶0132 reads in part, “The rest of the large string value that is materialized can be provided by a prefix, if any, and the first portion of the large string value from the value block. Thus, the string portions for the large string value are copied into the single contiguous memory location, starting from a shared prefix portion (if any), continuing with the "on-page" portion in the value block, and then continuing with the remainder portion in each of the large string page(s).” While ¶0134 goes on to explain that “…for the paged dictionary, a value ID directory may be constructed in memory before any of the dictionary blocks is loaded. When a request for a large string value is received (containing a value ID), the appropriate dictionary block is identified and loaded into memory (if not already loaded), and the appropriate value block is found in the dictionary block. Then, the large string value can be dynamically materialized into a single contiguous memory location using the large string value's prefix…” See also ¶0037 – component manages a container for pages accessing encoded strings, as well as above citations directed to on-disk store.), 
	wherein for the LOB at or below the second threshold, the LOB data corresponds to the location in the container storing the LOB. (Examiner notes that the term “second threshold”, absent antecedent basis will for the purposes of examination be understood to read “a threshold”. Florendo: ¶0034 – index vector represents values, as well as ¶¶0044-0045 pointers that identify values and values stored, where a size threshold of a string, i.e. “LOB”, may not be exceeded, i.e. “at or below”. See also above citations directed to LOB container.)







	Florendo teaches the computer-implemented method of claim 13, wherein the location in the container storing the LOB corresponds to at least one of a page number and a page offset. (Florendo: Fig. 3a shows LP1 page number associated with page header, which is the page offset according to ¶0072, which reads in relevant part, “…The page header of the large string dictionary blocks 320, 330 may contain information on the next block (e.g. number of characters of the string until the start of the string in the next block).”), the figure also shows LP2 associated with another page header, i.e. “offset”. Examiner notes that the number of characters in a string in one page before the next page begins is an “offset”, under the broadest reasonable interpretation being afforded to the term offset to denote some kind of distance relative to a point. Examiner further notes the alternative limitation being recited here.)


With regard to dependent claim 15, which depends upon independent claim 1,
	Florendo teaches the computer-implemented method of claim 1, the creating the dictionary further comprising: 
	compressing LOB data. (Florendo: ¶0030 – compression of data, where database data is stored, where each unique value in the dictionary, i.e. LOB, is identified and stored in memory.)

	Claims 16 and 17 are similar in scope to claims 1 and 2 respectively and are each rejected under a similar respective rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Florendo in view of US Pre-Grant Publication 2016/0012089 to Sherkat.

With regard to dependent claim 4, which depends upon dependent claim 3,
	Florendo teaches the computer-implemented method of claim 3.
	Florendo does not fully and explicitly teach the generating of the identifier corresponding to the LOB comprising: 
	generating the identifier corresponding to the LOB using an n-bit compression scheme.  
	Sherkat teaches a method generating an identifier corresponding to a LOB (Examiner notes the preamble is afforded such patentable weight to where the system be able to be configured to perform the recited preamble functionality) comprising: 
	generating the identifier corresponding to the LOB using an n-bit compression scheme. (Sherkat: ¶0039 – identifier pertaining to n-bit compressed object. See ¶0038 – large amount of memory required, i.e. “LOB”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the n-bit compression scheme and identifier of Sherkat into the data compression and storage system of Florendo by programming the instructions of Florendo (Florendo: ¶0136) to compress data, which has a generated identifier, using an n-bit compression scheme, as taught by Sherkat. Both systems are directed to data compression (Florendo: abstract; Sherkat: ¶0039) and use of identifiers in data storage (Florendo: ¶0030; Sherkat: ¶0039). An advantage obtained through compressing data, generating a data identifier and using an n-bit compression scheme would have been desirable to implement in the data compression and storage system of Florendo. In fact, Florendo explicitly teaches use of compression at ¶0030. In particular, the motivation to combine the Florendo and Sherkat references would have been to process large amounts of data with predictable response times. (Sherkat: ¶¶0003-0004)

Claims 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Florendo in view of US Patent No. 11,204,895 to Paterra.





	Florendo teaches the computer-implemented method of claim 8.
	Florendo does not fully and explicitly teach the creating the dictionary further comprising: 
	when the size of the LOB is at or below a second threshold that is greater than the first threshold, storing the LOB in a container of the on-disk store; and 	when the size of the LOB exceeds the second threshold, storing the LOB in a file of the on-disk store.
	Paterra teaches a method creating a dictionary (Examiner notes the preamble is afforded such patentable weight to where the system be capable of being configured to perform the recited preamble functionality.) comprising: 
	when a size of a LOB is at or below a second threshold that is greater than a first threshold, storing the LOB in a container of an on-disk store (Paterra: col. 17, ll. 16-27 – file size threshold not exceeded so data is being aggregated in a container. See also col. 32, ll. 21-28 – disk used by server implementing instructions, as well as above citations directed to LOBs. Examiner notes that the second threshold is taught through the combination with the first threshold cited above, as well as through the plurality of thresholds disclosed in Paterra, e.g. at col 10, l. 46 – one or more thresholds.); and
 	when the size of the LOB exceeds the second threshold, storing the LOB in a file of the on-disk store. (Paterra: col. 17, ll. 1-15 – file size threshold exceeded which causes the data to be stored directly in a file system, i.e. as a file. The aggregation step described above is omitted for such data. See also col. 32, ll. 21-28 – 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the second size threshold for container or file storage of Paterra into the data compression and storage system of Florendo by programming the instructions of Florendo (Florendo: ¶0136) to store data in a container or file depending upon its exceeding a size threshold, as taught by Paterra. Both systems are directed to data compression (Florendo: abstract; Paterra: col. 11, l.12) and use of identifiers in data storage (Florendo: ¶0030; Paterra: col. 20, l. 56). An advantage obtained through storing data in a container or file depending upon its exceeding a size threshold would have been desirable to implement in the data compression and storage system of Florendo. In particular, the motivation to combine the Florendo and Paterra references would have been to improve the efficiency of processing data storage requests. (Paterra: abstract)

With regard to dependent claim 10, which depends upon dependent claim 9,
	Florendo and Paterra teach the computer-implemented method of claim 9, the creating the dictionary further comprising: 
	compressing the LOB. (Florendo: ¶0030 – compression of data, where database data is stored, where each unique value in the dictionary, i.e. LOB, is identified and stored in memory.)



	Florendo and Paterra teach the computer-implemented method of claim 9, the storing the LOB in the container of the on-disk store comprising: 
	encoding the LOB on a page of the container of the on-disk store. (Florendo: ¶0037 – component manages a container for pages accessing encoded strings. See ¶0032, which reads in part, “large string values can be stored on their own pages and have logical pointers encoded into normal string values in a directory structure and dictionary data pages.”)

With regard to dependent claim 12, which depends upon dependent claim 9,
	Florendo and Paterra teach the computer-implemented method of claim 11, the encoding the LOB on the page of the container of the on-disk store comprising: 
	encoding the LOB on a first page and a second page of the container of the on-disk store. (Florendo: ¶0037 – component manages a container for pages accessing encoded strings. See ¶¶0031-0032, which discusses on-disk storage and reads in part respectively, “large string values can be stored on their own pages and have logical pointers encoded into normal string values in a directory structure and dictionary data pages.”)

	Claims 18 and 19 are similar in scope to claims 11 and 9 respectively and are each rejected under a similar respective rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2017/0322960 to Glebe for on-disk data store with index vector and use of data size threshold for operation determination.
	-US Pre-Grant Publication 2018/0275886 to Zhang for use of containers in data aggregation, relative to a data size threshold stored in a file system	
	-US Pre-Grant Publication 2002/0099691 to Lore for use of containers in data aggregation, relative to a data size threshold stored in a file system	
	-US Pre-Grant Publication 20120089775 to Ranade for n-bit compression
	-US Patent No. 8,972,465 to Faibish for use of containers in data aggregation, relative to a data size threshold stored in a file system	
	-US Pre-Grant Publication 2010/0228708 to Lehr for containers in addressing and data aggregation, relative to a data size threshold stored in a file system	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157